Clarke, J.:
This is a similar motion to that presented in Oppenheimer v. City of New York (Chelsea Bank) (149 App. Div. 172), handed down herewith, the Security Bank having procured an order for its introduction as defendant, basing its application upon an assignment of forty thousand dollars out of the retained percentages, and for the reasons set forth in the preceding case the order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Ingraham, P. J., McLaughlin, Laughlin and Miller, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.